WARNER, J.
We affirm appellant’s conviction and sentence. Appellant’s sole argument on appeal is that the prosecutor made several improper statements during closing argument. We have read the entire closing argument. No objection was made to many of the comments now asserted as error. As to the ones for which objection was made, only one, in which the prosecutor told the jury, “don’t let the defense insult your intelligence,” constituted an improper remark. However, it was isolated, and the court sustained the objection and instructed the jury to disregard it. Some objections were overruled, and we find no abuse of discretion in the trial court’s rulings. Other, unobjected to statements were fair comment on the defense case and closing argument. See Mitchell v. State, 771 So.2d 596, 597 (Fla. 3d DCA 2000); Heuss v. State, 660 So.2d 1052, 1058 (Fla. 4th DCA 1995), approved, 687 So.2d 823 (Fla.1996); Henry v. State, 483 So.2d 860, 861 (Fla. 5th DCA 1986).
We have reviewed the entire argument and conclude that any errors were harmless beyond a reasonable doubt.
Affirmed.
DELL and TAYLOR, JJ., concur.